DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Allowable Subject Matter
Claims 1 and 3-17, and 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 20, the prior art of record fails to disclose, teach, or fairly suggest a powder actuated fastening tool comprising a rotatable ratchet for advancing a powder charge strip including a plurality of teeth extending in a first direction from a first surface of the rotatable ratchet and a plurality of ratchet ramps extending in an opposite second direction from an opposite facing second surface of the rotatable ratchet.  The prior art of record that comes closest to teaching these limitations is DE 2044920 and Hodil (US 3,493,163).  ‘920 and Hodil both teach a powder actuated fastening tool comprising a rotatable ratchet for advancing a powder charge strip including a plurality of teeth extending in a first direction from a first surface of the rotatable ratchet.  However, ‘920 and Hodil both fail to teach a plurality of ratchet ramps extending in an opposite second direction from an opposite facing second surface of the rotatable ratchet.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claim 21, the prior art of record fails to disclose, teach, or fairly suggest a powder actuated fastening tool comprising a charge advance apparatus that includes a hexagonal rotatable ratchet.  The prior art of record that comes closest to teaching these limitations is DE 2044920 and Hodil (US 3,493,163).  ‘920 and Hodil both teach a powder actuated fastening tool comprising a charge advance apparatus that includes a rotatable ratchet.  However, both ‘920 and Hodil fail to teach a hexagonal rotatable ratchet.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 3-17, claims 3-17 are allowed because they depend from allowed claim 1.
Regarding claim 22, claim 22 is allowed because it depends from allowed claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731